UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PT x
UNITED STATES OF AMERICA
: STIPULATED
“Ve PROTECTIVE ORDER
GRAFTON E. THOMAS, 20 Cr. 21 (CS)
Defendant.
a xX

CATHY SEIBEL, District Judge:

WHEREAS, GRAFTON E. THOMAS, the defendant, has sought from the Government
access to certain materials that are discoverable pursuant to Rule 16 of the Federal Rules of
Criminal Procedure (“Rule 16”), which, if disseminated to third parties, could, among other
things, implicate the safety of others and impede ongoing investigations (the “Protected
Materials”);

WHEREAS, the Government desires to protect the safety of others and ongoing
investigations disclosed in the Protected Materials; and

WHEREAS, in the interest of expediting the discovery process, GRAFTON E.
THOMAS, the defendant, by his attorney, Michael H. Sussman, Esq., consent to the entry of this
Order;

NOW, THEREFORE, IT Is HEREBY ORDERED:

1, The Protected Materials shall be used by the defendant, his counsel, and
his counsel’s agents only for purposes of defending the charges, in connection with sentencing,
and pursuing any appeals, in this criminal action. To the extent the Protected Materials are
shown to additional persons consistent with the terms set forth below, those additional persons

may use the Protected Materials only im connection with this criminal action.

 
2. The Government shall identify to defense counsel all items that are to be
afforded protected status as Protected Materials pursuant to this Protective Order.
3. The Protected Materials and the information and identities contained or
disclosed therein:
(a) Shall be used by the defendant or his counsel only for purposes of
this action;
(b) Shall be kept in the sole possession of the defendant’s counse!;
(c) Shall not be copied or otherwise recorded by the defendant;
(d) Shall not be disclosed in any form by the defendant or his counsel
except as set forth in paragraph 3(e) below;
(ec) May be disclosed only by the defendant’s counsel and only to the
following persons (hereinafter “Designated Persons”):

(i) associate counsel or investigative, secretarial, clerical,
paralegal and student personnel employed full-time or part-
time by the defendant’s attorneys;

(ii) independent expert witnesses, investigators, or advisors
retained by the defendant in connection with this action,
and

(iii) such other persons as hereafter may be authorized by the
Court upen such motion by the defendant; and
(d) Shall be returned to the Government following the conclusion of
this case.

4, The defendant and his counsel shall provide a copy of this Protective

 
Order to Designated Persons to whom the Protected Materials are disclosed pursuant to
paragraphs 3(c)(i), (ii) and (ili). Designated Persons shall be subject to the terms of this Order.
5. The provisions of this Order shall not be construed as preventing the

disclosure of any information in any motion, hearing, trial, or sentencing proceeding held in this

action or to any judge or magistrate of this Court in connection with the above-captioned matter.

AGREED AND CONSENTED TO:

  

 

 

a, thia| 20
Michael H. Sussinan, Esq. Date
SO ORDERED:
—— (My, fold _t 2¢/20
HONORABLE CATHY SEIBEL Date

. United States District Judge
Southern District of New York
